ZAPPALA, Justice,
dissenting.
I dissent. Utilizing the hieroglyphics of a final order by general rule under Pa.R.A.P. 311(a)(7), the majority now obliterates the entire certification procedure set forth in 42 Pa.C.S. 702(b) and Commonwealth v. Dugger, 506 Pa. 537, 486 A.2d 382 (1985). In my Concurring Statement in Commonwealth v. Cohen, 529 Pa. 552, 605 A.2d 1212, 1219 (1992), where we granted a right of appeal “with certification”, I prophesied that “Perhaps, just perhaps, the majority may *631deem it appropriate to mandate that our overtaxed trial judge entertain such motions, thereby becoming nothing more than discovery courts for inquisitive prosecutors.” Sadly, my brethren now proceed one step further. Today, we do not even require a certification, but merely an adverse ruling with the filing of a petition that simply declares that the Commonwealth’s case is “seriously handicapped.” No longer shall our overtaxed trial judges entertain such evidentiary rulings, it shall now be the burden of the overtaxed appellate jurists of both the Supreme Court and the Superior Court to make such decisions.
I have always perceived a sense of fairness in the application of both the rules and the laws of the Commonwealth. Now it appears that this sense of fairness has not only dissipated but has become perverted. A defendant is left to the task of running the entire gauntlet of trial, conviction and appeal in order to cure an evidentiary ruling, whereas the Commonwealth can immediately seek redress without any appreciable delay.